MANDATE
                    Case
                  Case    20-1710, Document
                       1:19-cr-00561-LAP    102, 05/18/2021,
                                         Document   307 Filed3102942,   Pageof16of 619-cr-561(LAP)
                                                              05/18/21Page1



      20-1710-cr
      United States v. Donziger


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                              AMENDED SUMMARY ORDER
  RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
  ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
  APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
  IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
  ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
  ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                    At a stated term of the United States Court of Appeals for the Second Circuit,
      held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
      New York, on the 26th day of April, two thousand twenty-one.

      PRESENT:
                         BARRINGTON D. PARKER,
                         GERARD E. LYNCH,                                                         May 18 2021
                         JOSEPH F. BIANCO,
                              Circuit Judges.


      United States of America,

                                  Appellee,

                         v.                                                          20-1710-cr

      Steven Robert Donziger, 11-cv-691,

                                  Defendant-Appellant.



      FOR APPELLEE:                                      RITA M. GLAVIN, Special Prosecutor (Sareen K.
                                                         Armani, Brian P. Maloney, Special Prosecutors, on
                                                         the brief), Seward & Kissel LLP, for the United
                                                         States of America, New York, NY.
      FOR DEFENDANT-APPELLANT:                           SCOTT WILSON BADENOCH, JR., Palo Alto, CA
                                                         (Lauren C. Regan, Civil Liberties Defense Center,
                                                         Eugene, OR, on the brief).




                                                           1
MANDATE ISSUED ON 05/18/2021
            Case
          Case    20-1710, Document
               1:19-cr-00561-LAP    102, 05/18/2021,
                                 Document   307 Filed3102942,
                                                      05/18/21Page2
                                                                Pageof26of 6




        Appeal from two orders of the United States District Court for the Southern District of New

York (Preska, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the orders of the district court are AFFIRMED.

        Defendant-Appellant Steven Donziger appeals from the May 29, 2020 and June 3, 2020

orders of the United States District Court for the Southern District of New York (Preska, J.),

denying his requests to eliminate or modify the conditions of his pretrial release. 1 Donziger is

awaiting trial on an Order to Show Cause containing six separate grounds for criminal contempt,

in violation of 18 U.S.C. § 401(2) and (3), for allegedly refusing to comply with post-judgment

orders and violating a March 4, 2014 RICO injunction issued by the district court in a separate

civil case. 2 The trial is scheduled to commence on May 10, 2021.

        Donziger was arraigned before the district court and ordered released on the following

conditions: (1) strict pretrial supervision with electronic monitoring and home confinement,

including certain conditions sufficient to allow him to complete family obligations and attend legal

meetings; (2) a secured $800,000 bond with two co-signors; (3) the surrender of all of his travel

documents; (4) a prohibition against new applications for travel documents; and (5) restricted

travel to the Southern and Eastern Districts of New York.




1
  Donziger first asked the district court for reconsideration regarding his pretrial release conditions in
November 2019. The district court denied the request. This Court affirmed the district court’s decision in
February 2020. See United States v. Donziger, No. 19-4155 (2d Cir. Feb. 18, 2020) (unpublished order).
2
  This Court recently held that the district court in the civil case erred in finding Donziger in contempt for
selling interests in the Ecuadorian Judgment because the injunction at issue was insufficiently clear and
unambiguous, and thus reversed the district court as to that civil contempt finding. See Chevron Corp. v.
Donziger, -- F.3d --, 2021 WL 821456 (2d Cir. Mar. 4, 2021). That holding pertains to only one of the civil
contempt findings, and we express no view on how, if at all, that holding affects any of the six criminal
counts in the Order to Show Cause.


                                                      2
            Case
          Case    20-1710, Document
               1:19-cr-00561-LAP    102, 05/18/2021,
                                 Document   307 Filed3102942,
                                                      05/18/21Page3
                                                                Pageof36of 6




        On appeal, Donziger argues that the district court clearly erred in finding that he poses a

risk of flight and that his pretrial release conditions were the least restrictive conditions necessary

to ensure his attendance at trial. 3 We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal, to which we refer only as necessary to

explain our decision to affirm.

        We review a district court’s finding that a defendant poses a flight risk for clear error. See

United States v. Boustani, 932 F.3d 79, 81 (2d Cir. 2019); United States v. Gonzales Claudio, 806

F.2d 334, 338 (2d Cir. 1986). “[S]uch determinations are essentially factual and require little, if

any, legal interpretation.” United States v. Berrios-Berrios, 791 F.2d 246, 250 (2d Cir. 1986). In

addition, a district court’s “ultimate finding” as to “[w]hether there are conditions or a combination

of conditions which reasonably will assure the appearance of the defendant at trial is a mixed

question of law and fact,” which we review for clear error unless “the [district] court has made an

error of law.” United States v. Shakur, 817 F.2d 189, 196–97 (2d Cir. 1987). We reverse only if

we possess a “definite and firm conviction that a mistake has been committed.” Boustani, 932

F.3d at 81 (quoting United States v. Sabhnani, 493 F.3d 63, 75 (2d Cir. 2007)); see also United

States v. Mattis, 963 F.3d 285, 293 (2d Cir. 2020) (“It is not proper, therefore, to inquire as to

whether or not we may have decided the bail motion differently were we deciding it in the first

instance, as our review is limited to whether the district court committed error in reaching its

determination.”).

        Here, the district court considered the requisite statutory factors under 18 U.S.C. § 3142(g),

and its conclusion that its release conditions were the least restrictive necessary to reasonably


3
  Donziger also raises certain due process arguments that were not argued before the district court and were
raised for the first time on appeal. Because we generally do “not consider an issue not passed upon below,”
we decline to address those arguments here. See Baker v. Dorfman, 239 F.3d 415, 420 (2d Cir. 2000)
(internal quotation marks omitted).


                                                     3
            Case
          Case    20-1710, Document
               1:19-cr-00561-LAP    102, 05/18/2021,
                                 Document   307 Filed3102942,
                                                      05/18/21Page4
                                                                Pageof46of 6




ensure Donziger’s appearance at trial in light of a risk of flight is entitled to significant deference.

See Boustani, 932 F.3d at 81; Sabhnani, 493 F.3d at 75. In particular, at the May 18, 2020 hearing

on Donziger’s motion to modify the conditions of his release, the district court referenced its prior

findings, which this Court found sufficient to affirm the district court’s November 2019 denial of

a previous request to modify his release conditions, see United States v. Donziger, No. 19-4155

(2d Cir. Feb. 18, 2020) (unpublished order), that Donziger has a history of violating court orders,

has extensive ties to Ecuador, and faces jail time. Those findings focused on the “weight of the

evidence” and Donziger’s “history and characteristics,” including his “past conduct.” 18 U.S.C.

§ 3142(g)(2)–(3).

        Donziger stresses that, because it has been made clear since the prior appeal that he faces

a maximum of only six months’ imprisonment, that lower maximum penalty “should trigger a total

re-evaluation of the risk-of-flight analysis.” Appellant’s Br. at 14. More specifically, during the

May 18, 2020 proceeding, the district court stated that Donziger’s total maximum penalty, if

convicted of all the charges, would be limited to six months’ imprisonment, and thus that he would

be tried in a bench trial. Donziger’s argument that it is not plausible that he would expose himself

to felony bail jumping charges carrying ten times the maximum sentence as he now faces, and

effectively become a lifelong exile from the United States, in order to avoid a maximum of six

months’ incarceration gives us some pause. However, at that same proceeding, the district court

explicitly considered this new maximum penalty in connection with Donziger’s renewed

application for modification of his bail conditions. The district court denied Donziger’s request

and reiterated that Donziger was still facing imprisonment even under the lower potential sentence.

The district court further explained that this lower sentencing exposure must be considered in light

of its other previous findings regarding risk of flight, including “the defendant’s history of




                                                   4
            Case
          Case    20-1710, Document
               1:19-cr-00561-LAP    102, 05/18/2021,
                                 Document   307 Filed3102942,
                                                      05/18/21Page5
                                                                Pageof56of 6




violating court orders” and “his strong ties and extensive travel to Ecuador.” App’x at 13. We

conclude that there is no basis to disturb the district court’s determination, which is entitled to

significant deference, that the bail conditions (including home detention and electronic

monitoring) were still necessary to reasonably assure his appearance notwithstanding the lower

maximum penalty. 4

        Finally, although Donziger contends that the district court made little effort to determine

whether the current bail requirements were the least restrictive conditions necessary to assure his

attendance at trial, the record contradicts that assertion. As an initial matter, under the flexible

conditions of his home confinement, Donziger is “expressly permitted to leave his apartment for

family obligations, employment, education, religious services, medical treatment, attorney visits,

court appearances, and ‘other activities approved in advance’ by [pretrial services].” App’x at 24.

The government asserts (and Donziger has not disputed) that Donziger has been allowed outside

his home over 100 times since his home confinement commenced for, among other things, walking

his son to and from school, engaging in various family obligations, and attending certain events.

In rejecting Donziger’s request for additional loosening of the home confinement conditions

(including blanket permission to depart his residence for several hours per day), the district court

noted, inter alia, that Donziger had previously breached the terms and conditions of his home

confinement when “[w]ithout informing” pretrial services, he failed to attend an event at Madison

Square Garden for which he had received advance permission and went to “someplace in Brooklyn


4
  We note that the district court has set a firm trial date for May 10, 2021, a date that is rapidly approaching.
By that time, Donziger will have spent approximately twenty-one months in home confinement, a period
more than three times as long as the maximum jail sentence he faces if convicted on charges that the special
prosecutors and the district court have decided can be treated as a petty offense. The length of his
confinement has been attributable, in substantial part, to pandemic-related delays of his trial, and to his own
requests for adjournments. Nevertheless, any further delay of his trial (other than a delay requested by
Donziger himself) may well warrant a re-evaluation of whether continued home confinement will exceed
the bounds of reasonableness.


                                                       5
            Case
          Case    20-1710, Document
               1:19-cr-00561-LAP    102, 05/18/2021,
                                 Document   307 Filed3102942,
                                                      05/18/21Page6
                                                                Pageof66of 6




instead.” App’x at 29. Thus, these issues regarding the least restrictive conditions necessary to

secure Donziger’s appearance were explicitly considered, and the decisions regarding those issues

were within the district court’s considerable discretion.

        In sum, under the particular (and unique) circumstances of this case, we find no clear error

in the district court’s determination that Donziger posed a risk of flight and that his pretrial release

conditions were the least restrictive conditions necessary to reasonably ensure his attendance at

trial, which is scheduled to commence in less than sixty days.

                                   *               *               *

        We have considered all of Donziger’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the orders of the district court.


                                                FOR THE COURT:
                                                Catherine O’Hagan Wolfe, Clerk of Court




                                                   6
